Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.

Response to Amendment
Amendments to the claims, filed on 12/4/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Oyamada et al (US 20120288368 A1).
 	Oyamada teaches a slide bearing device comprising a bearing and a shaft supported by the bearing while being subjected to sliding; wherein the shaft is made of a metal (e.g., stainless steel) and comprises a plurality of recesses or grooves (i.e., a structure comprising a sliding layer formed on a roughened surface including concavities of a substrate); and wherein the slide surface of the bearing is formed from a resin composite material and carbon fibriforms or particulate (e.g., PEEK and carbon fiber or powder) (abstract, para 44, 51, 63, 96, 99).
	Oyamada teaches a low friction state could be stably achieved from the early stage of the start of friction in a slide bearing device including a bearing formed of resin composite material and a shaft made of metal; and it was found out that a stable and low friction state was achieved when a surface layer was formed in which fine abrasion powder of the bearing formed of resin composite material was scattered on the surface of the slide section slid against the shaft, a transfer surface layer of a resin slide material was formed on the surface of the shaft made of metal, and a state in which the both surface layers were stably maintained was achieved (i.e., wherein the sliding layer formed on the shaft comprises a powder of a carbon-composition-containing resin composition filled in at least concavities of roughness on the roughened surface so as to cover and to be fixed onto the surface of the substrate, wherein the sliding layer is formed by pressure-rubbing to scrape a compact comprising the carbon-composition-containing resin composition on the roughened surface of the substrate so as to para 41).

Claim Rejections - 35 USC § 103
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada et al (US 20120288368 A1).
Regarding claim 4, Oyamada suggests it was known in the art at the time of invention to use polytetrafluoroethylene (PTFE) and/or molybdenum disulfide as solid lubricants in resin compositions (para 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to use polytetrafluoroethylene (PTFE) and/or molybdenum disulfide in the resin composition of the bearing to give it self-lubricating properties.
Regarding claim 5, Oyamada suggests the shaft has a surface roughness of the slide section of the shaft is to be 0.2 μm or more in terms of the arithmetic average roughness (Ra), preferably 0.8 μm or more (para 47). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Oyamada, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 7, Oyamada suggests the purpose of the sliding layer formed by the resin is to reduce friction (para 41) and surface roughness affects the coefficient of friction (para 77, fig 11); so, it would have been obvious to one of ordinary skill in the . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada as applied to claim 1 above, and further in view of Merot et al (WO 01/55607 A1).
Oyamada teaches the structure comprising a sliding layer (e.g., shaft) of claim 1.
Oyamada fails to suggest the carbon- composition-containing resin composition contains an addition-reaction type polyimide resin as a base resin.
Merot suggests that resin bearings may be made of polyimide and/or polyetheretherketones and further comprise carbon fiber or graphite and poly(tetrafluoroethylene) (page 9, line 34 – page 10, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polyimide composition of Merot for the PEEK composition of Oyamada, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select an addition-reaction type polyimide resin as the base resin, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783